Case 1:20-cv-01868-RLY-TAB Document 1 Filed 07/13/20 Page 1 of 7 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


CERTAIN UNDERWRITERS AT LLOYD’S,                     )
LONDON, SYNDICATES 2623 AND 623,                     )
                                                     )
                       Plaintiffs,                   )
                                                     )
       vs.                                           )      Case No. 120-cv-1868
                                                     )
THE ROMAN CATHOLIC CHURCH OF THE                     )
ARCHDIOCESE OF INDIANAPOLIS,                         )
A CORPORATION,                                       )
                                                     )
                       Defendant.                    )

                               COMPLAINT FOR RESCISSION

       Plaintiffs Certain Underwriters at Lloyd’s, London, Syndicates 2623 and 623

(“Underwriters”) bring this Complaint against The Roman Catholic Church of the Archdiocese of

Indianapolis, a Corporation (the “Archdiocese”). Underwriters are informed and believe and

therefore allege as follows:

                                 JURISDICTION AND VENUE

          1.   Underwriters are, and at all times relevant hereto were, insurance syndicates formed

  and existing under the laws of the United Kingdom with their principal place of business in

  London, England, whose members were at all relevant times residents of the United Kingdom,

  and as such, are citizens of a foreign state within the meaning of 28 U.S.C. § 1332(c)(1).

          2.   The Archdiocese is a non-profit corporation organized and incorporated under the

  laws of the State of Indiana with its principal place of business in Indianapolis, Indiana. As

  such, the Archdiocese is a citizen of Indiana within the meaning of 28 U.S.C. § 1332(c)(1).




                                                1
Case 1:20-cv-01868-RLY-TAB Document 1 Filed 07/13/20 Page 2 of 7 PageID #: 2




        3.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. There is

 complete diversity between the parties, and the amount in controversy exceeds the sum of

 $75,000, exclusive of interest and costs.

        4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that the Archdiocese

 is incorporated in Indiana and its principal place of business is located in this District.

                                 FACTUAL BACKGROUND

                  The Underlying Sexual Abuse by Father David Marcotte

        5.    On February 6, 2019, Archdiocese Victim Assistance Coordinator Carla Hill

 (“Hill”) received a report that Father David Marcotte (“Marcotte”), a priest with the

 Archdiocese, had sexually abused the reporting party’s minor son (the “Victim”).

        6.     On February 6, 2019, Hill informed Child Protective Services and counsel for the

 Archdiocese of the sexual abuse report.

        7.    On February 6, 2019, counsel for the Archdiocese informed local law enforcement

 of the sexual abuse report.

        8.    On February 7, 2019, Hill spoke again with the Victim’s mother and learned that

 police had interviewed the Victim and searched his phone. Hill conveyed this information to

 the Archdiocese’s counsel, who then followed up with law enforcement regarding the victim

 interview on February 7, 2019.

        9.    On February 8, 2019, the Archdiocese’s counsel followed up again with law

 enforcement and requested that Marcotte not be arrested on the high school campus where he

 worked.

        10. From February 8-13, 2019, Hill attempted to reach the Victim’s mother by phone

 and left her daily voicemail messages.



                                                 2
Case 1:20-cv-01868-RLY-TAB Document 1 Filed 07/13/20 Page 3 of 7 PageID #: 3




         11. On February 12, 2019, in response to inquiries from reporters regarding the

 potential arrest of Marcotte, the Archbishop of Indianapolis, Charles Thompson, made a public

 announcement regarding the removal of Marcotte from ministry.            On the same day, the

 Archbishop also issued a letter to Marcotte regarding his removal from ministry.

         12. On February 13, 2019, the Victim’s father spoke with Hill and stated that he

 intended to sue the Archdiocese in connection with the sexual abuse of his son.

         13. On February 13, 2019, a parishioner reported additional allegations of sexual

 misconduct involving Marcotte and the Archdiocese conducted an investigation of such

 allegations.

         14. On February 27, 2019, counsel for the Archdiocese notified law enforcement that

 it had received additional reports regarding sexual abuse by Marcotte.

         15. In October 2019, Marcotte was arrested following the issuance of a probable cause

 affidavit for his arrest.

         16. On October 28, 2019, counsel for the Victim wrote to the Archdiocese and

 requested that the Archdiocese propose a resolution of the Victim’s claims against the

 Archdiocese before litigation commenced.

         17. On or about February 13, 2020, the Victim’s father filed a Complaint on behalf of

 the Victim in the action captioned John Doe v. St. Malachy Parish School, Case No. 29C01-

 2002-CT001391 (Indiana Superior Court, Hamilton County) against St. Malachy Parish School,

 St. Malachy Catholic Church, the Archdiocese, and Marcotte.

                                             The Policy

         18. Underwriters issued Excess Sexual Misconduct Liability Insurance Policy

 No. B039IR1901202 issued to the Archdiocese for the July 1, 2019 to July 1, 2020 Policy Period



                                              3
Case 1:20-cv-01868-RLY-TAB Document 1 Filed 07/13/20 Page 4 of 7 PageID #: 4




 (the “Policy”). A true and correct copy of the Policy (with premium information redacted) is

 attached hereto as Exhibit “A.”

        19. The Policy has a $5 million each and every Sexual Misconduct Claim limit of

 liability and a $5 million aggregate limit of liability for the Policy Period.

        20. The limits of the Policy are excess to Commercial Excess Follow Form Policy

 No. R2-A3-FF-0000056-01 issued to the Archdiocese by The Princeton Excess and Surplus

 Lines Insurance Company for the July 1, 2019 to July 1, 2020 Policy Period (the “Princeton

 Policy”). The Princeton Policy has an annual $4 million each Occurrence and $4 million

 aggregate limit of liability, and is subject to a $1,000,000 Self-Insured Retention.

        21. The $1,000,000 Self-Insured Retention under the Princeton Policy is comprised of

 Policy No. BP1018519 issued by Certain Underwriters at Lloyd’s, London, Syndicate 2987

 (Brit Syndicates Ltd) to the Archdiocese for the July 1, 2019 to July 1, 2020 Policy Period (the

 “Brit Policy”), which has a $750,000 annual aggregate Sexual Abuse Liability limit, excess to

 a $250,000 Self-Insured Retention applicable to each Sexual Abuse Liability Claim.

        22. The Archdiocese tendered the Victim’s claim to Underwriters for coverage under

 the Policy.

                                      The Application for the Policy

        23. The Archdiocese executed the Sexual Misconduct Liability Renewal Application

 for the Policy on June 27, 2019 (the “Application”). A true and correct copy of the Application

 is attached hereto as Exhibit “B.”

        24. Question 8 of the Application asked, “Is the applicant aware of any facts,

 circumstances, or allegations that may result in claims being made against you?”            The

 Archdiocese responded “No” to Question 8 of the Application.



                                                 4
Case 1:20-cv-01868-RLY-TAB Document 1 Filed 07/13/20 Page 5 of 7 PageID #: 5




        25. Question 9 of the Application asked, “Has the applicant, any employee, or any

 volunteer currently seeking coverage been involved in an allegation or claim relating to sexual

 abuse?” The Archdiocese responded “No” to Question 9 of the Application.

        26. Application Question 11 asked, “Have any of the applicant’s employees been

 transferred in or out of your school, parish/diocese, branch or corporate location because they

 were involved, suspected, or a complaint was made regarding an allegation of sexual

 misconduct?” The Archdiocese responded “No” to Question 11 of the Application.

        27. Policy Section V.(h) provides that “By acceptance of this Policy, the Named

 Insured agrees and warrants that the statements contained in the application and any

 supplemental written materials submitted therewith are their agreements, warranties and

 representations, that they shall be deemed material to the risk assumed by Underwriters, and this

 Policy is issued in reliance upon the truth thereof. The misrepresentation or non-disclosure of

 any matter by the Named Insured in the application or supplemental written materials submitted

 therewith will render the Policy null and void and relieve the Underwriters from all liability

 under the Policy.”

        28. The Archdiocese’s failure to disclose, among other things the allegations against

 Marcotte, the Archdiocese’s removal of Marcotte from ministry as a result of those allegations

 and the threat by the Victim’s father to file suit against the Archdiocese in response to

 Application Questions 8, 9 and 11 constituted misrepresentations in the Application.

        29. The Archdiocese’s misrepresentations in the Application were material because if

 the Archdiocese had disclosed the allegations against Marcotte and its removal of Marcotte from

 ministry in the Application, Underwriters would not have issued the Policy or would have issued

 the Policy on different terms.



                                               5
Case 1:20-cv-01868-RLY-TAB Document 1 Filed 07/13/20 Page 6 of 7 PageID #: 6




          30. Underwriters will tender the Policy premium back to the Archdiocese in connection

  with serving the Summons and Complaint on the Archdiocese.

                                          COUNT I

                                   (Rescission of the Policy)

          31. Underwriters repeat and incorporate by reference the allegations in paragraphs

  1 through 30 of the Complaint.

          32. The Archdiocese’s failure to disclose the allegations against Marcotte, the

  Archdiocese’s removal of Marcotte from ministry due to those allegations, and the threat by the

  Victim’s father to file suit against the Archdiocese in response to Application Questions 8, 9

  and 11 constituted misrepresentations in the Application.

          33. The Archdiocese’s misrepresentations in the Application were material because if

  the Archdiocese had disclosed the allegations against Marcotte and its removal of Marcotte in

  the Application, Underwriters would not have issued the Policy or would have issued the Policy

  on different terms.

          34. Underwriters will tender the Policy premium back to the Archdiocese in connection

  with serving the Summons and Complaint on the Archdiocese.

          35. By virtue of the Archdiocese’s material misrepresentations in the Application,

  Underwriters are entitled to judgment rescinding the Policy and declaring the Policy void

  ab initio.

                                   PRAYER FOR RELIEF

       WHEREFORE, Underwriters pray for the following relief and for judgment against the

Archdiocese as follows:




                                               6
Case 1:20-cv-01868-RLY-TAB Document 1 Filed 07/13/20 Page 7 of 7 PageID #: 7




       1.      A judgment of rescission of the Policy on the grounds that the Archdiocese made a

material misrepresentation in the Application;

       2.      A judgment declaring that the Policy is void ab initio by virtue of the Archdiocese’s

material misrepresentations in the Application;

       3.      For Underwriters’ costs of suit herein; and

       4.      For such other relief as this Court deems just and proper.


Dated: July 13, 2020                         Respectfully submitted,



                                             Jeffrey B. Fecht
                                             Jeffrey B. Fecht
                                             Attorney No. 20875-29
                                             RILEY BENNETT EGLOFF LLP
                                             500 N. Meridian St., Suite 550
                                             Indianapolis, IN 46204
                                             Phone: (317) 636-8000
                                             Facsimile: (317) 636-8027
                                             E-mail: jfecht@rbelaw.com

                                             and

                                             Kevin F. Kieffer (pro hac vice to be filed)
                                             Monique M. Fuentes (pro hac vice to be filed)
                                             TROUTMAN PEPPER
                                             HAMILTON SANDERS LLP
                                             5 Park Plaza, Suite 1400
                                             Irvine, CA 92614
                                             Phone: (949) 622-2700
                                             Facsimile: (949) 622-2739
                                             E-mail: kevin.kieffer@troutman.com
                                             E-mail: monique.fuentes@troutman.com

                                             Attorneys for Plaintiffs
                                             Certain Underwriters at Lloyd’s, London,
                                             Syndicates 2623 and 623




                                                  7
